 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MICHELLE L. ANGUS, State Bar No. 210031
     Supervising Deputy Attorney General
 3   ROBERT M. PERKINS, III, State Bar No. 309192
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6144
 6    Fax: (916) 324-5205
      E-mail: Robert.Perkins@doj.ca.gov
 7   Attorneys for Defendants Martinez, Wetenkamp,
     California Department of Corrections and
 8   Rehabilitation - General, Charkow-Ross, Peterson,
     Cartagena and Loyd
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12

13

14   JOSEPH BECKER,                                       1:16-cv-0828-AWI-JDP (PC)

15                                         Plaintiff, JOINT STIPULATION FOR
                                                      EXTENSION OF TIME FOR
16                  v.                                DEFENDANTS TO FILE RESPONSES
                                                      TO PLAINTIFF’S DISCOVERY
17
     WARDEN SHERMAN, et al.,
18                                                  Judge:        The Hon. Jeremy D. Peterson
                                        Defendants. Action Filed: June 15, 2016
19

20
21         On September 4, 2018, Plaintiff Joseph Becker served Defendants with Plaintiff’s second

22   set of production of documents. Subsequently, on or about September 21, 2018, Plaintiff served

23   the California Department of Corrections and Rehabilitation (CDCR) with a third-party subpoena

24   duces tecum. Defense counsel has agreed to represent CDCR for the limited purposes of

25   responding to Plaintiff’s third-party subpoena. On September 28, 2018, the parties met and

26   conferred about responses to the second set of requests for production of documents and the third-

27   party subpoena. As a result of the meet-and-confer, the parties have agreed to extend the time for

28
                                                      1
                                           Joint Stipulation for Extension of Time (1:16-cv-0828-AWI-JDP (PC))
 1   serving responses and objections to the request for production of documents, and any motion to

 2   quash the third-party subpoena to October 29, 2018.

 3         The parties have agreed to this stipulation in order to allow Defense Counsel to file

 4   coordinated responses and objections to both the second set of requests for production of

 5   documents and the third-party subpoena duces tecum. Without this extension, CDCR would have

 6   until October 5, 2018, to object to the subpoena duces tecum. See Fed. R. Civ. P. 45(d)(2)(B)

 7   (requiring objections to subpoenas to be served within fourteen days of service). Under the

 8   proposed extension, both CDCR and Defendants would have until October 29, 2018, to serve

 9   responses and objections on Plaintiff, and to file a motion to quash the third-party subpoena.

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
                                           Joint Stipulation for Extension of Time (1:16-cv-0828-AWI-JDP (PC))
 1    Dated: October 1, 2018                     LATHAM & WATKINS, LLP
                                                 Elizabeth L. Deeley
 2                                               Katherine M. Larkin-Wong
                                                 Christopher J. Bower
 3                                               Cameron J. Clark
                                                 David R. Derrick
 4
                                                 By:    /s/ Katherine M. Larkin-Wong
 5                                                   Katherine M. Larkin-Wong
                                                 Pro Bono Attorneys for Plaintiff Joseph
 6                                               Becker

 7    Dated: October 1, 2018                     XAVIER BECERRA
                                                 Attorney General of California
 8                                               MICHELLE L. ANGUS
                                                 Supervising Deputy Attorney General
 9
                                                 By: /s/ Robert M. Perkins, III
10                                                  ROBERT M. PERKINS, III
                                                 Deputy Attorney General
11                                               Attorneys for Defendants Martinez,
                                                 Wetenkamp, California Department of
12                                               Corrections and Rehabilitation - General,
                                                 Charkow-Ross, Peterson, Cartagena, and
13                                               Loyd

14
     IT IS SO ORDERED.
15

16
     Dated:    October 4, 2018
17
        UNITED STATES MAGISTRATE JUDGE
18

19

20    SA2017304651
      33586508.docx
21

22

23

24

25

26
27

28
                                            3
                                 Joint Stipulation for Extension of Time (1:16-cv-0828-AWI-JDP (PC))
